DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2021 has been entered.
Status of Claims
	Claims 1, 3, 6-9, and 13-18 are pending and under examination.
Claim Objections
Claim 14 is objected to because of the following informalities: It is suggested to delete the dash “-” following the phrase “The composition”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
Response to Arguments: In the remarks filed November 19, 2021, Applicants argued the claimed invention is patentable over the teachings of Lee et al. in view of Sommerich. Applicants assert Sommerich disparages the use of absorbable collagen materials that swell and the artisan would understand collagen sponges swell. See pages 4-8. Applicants’ arguments 
Applicants’ arguments have been fully considered and are found persuasive. Therefore, the rejections based on the teachings of Sommerich (CA 2663642; published 2009) has been withdrawn. However, upon further consideration, a new ground(s) of rejection. See below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

	The rejection is new.
Claims 1, 3, 6-9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Bone regeneration with low dose BMP-2 amplified by biomimetic supramolecular nanofibers with collagen scaffolds”, Biomaterials, 2013, pp. 452-459; of record) in view of Ingram et al. (WO 2009/042514 A1; April 2009).
Lee et al. teach a composition comprising L heparin-binding peptide amphiphiles nanofibers (HBPA; peptide amphiphile nanofibers), BMP-2 (osteoinductive bioactive agent; growth factor) and a porous absorbable collagen sponge sheet scaffold (biocompatible polymer; absorbable collage sponge material) (see e.g., p.454, left col.-§2.5)
The difference between the claimed composition and the composition taught by Lee et al. is the porous collagen sponge is in the form of microparticles instead of a sheet.
	Ingram et al. teach grafting with collagen sheet forms is inadequate when a wound is found to tunnel into deep soft tissue or bone. See page 1, lines 29-31. Ingram et al. teach creating a flowable wound matrix comprising particles of collagen matrix to provide an implant material effective for tunneling wounds and wounds having irregular geometries. See e.g., pages 1, lines 32-33; page 2, lines 1-7, page 6, line 22-page 7, line 9. Ingram et al. teach using collagen sheet starting material and milling or grinding the material to yield particles of the original sheet. See page 5, lines 19-21. Ingram et al. teach the collagen particles have a particle size of about 200-
	At the time of the effective filing date of the claimed invention, it would have been obvious to artisan or ordinary skill to apply the known technique of grinding or milling taught by Ingram et al. to the porous collagen sheets of Lee et al. in order to create microparticles of porous absorbable collagen. The artisan of ordinary skill would have been motivated to apply the technique to create a composition that is flowable and can be utilized in places where sheets are not applicable.
	Regarding claim 3, the composition of Lee et al. comprises BMP-2 (growth factor).
Ingram et al. teach the flowable collagen material in combination with a growth factor. See page 7, lines 3-9.
	Regarding claim 6, the claim is interpreted as a product by process claim. The claimed peptide amphiphile nanofibers appear to be the same as the peptide amphiphile nanofibers of Lee et al. Regardless of whether the peptide amphiphile nanofibers are derived from a peptide 
Regarding present claim 7, Lee et al. teach administering an osteoinductive composite material comprising heparin-binding peptide amphiphiles nanofibers (HBPA; peptide amphiphile nanofibers), BMP-2 (osteoinductive bioactive agent) and an absorbable collagen sheet scaffold (biocompatible polymer) (see e.g., p.454, §§§2.4, 2.5 and 2.8). 
The difference between the claimed invention and the teachings of Lee et al. is the biocompatible polymer of the claimed invention is in the form of a microparticle. 
Ingram et al. teach grafting with collagen sheet forms is inadequate when a wound is found to tunnel into deep soft tissue or bone. See page 1, lines 29-31. Ingram et al. teach creating a flowable wound matrix comprising particles of collagen matrix to provide an implant material 
	At the time of the effective filing date of the claimed invention, it would have been obvious to artisan or ordinary skill to apply the known technique of grinding or milling taught by Ingram et al. to the porous collagen sheets of Lee et al. in order to create microparticles of porous absorbable collagen. The artisan of ordinary skill would have been motivated to apply the technique to create a composition that is flowable and can be utilized in places where sheets are not applicable.
Regarding claim 8, Lee et al. teach a method of preparing a composite material comprising mixing a solution of Heparin-binding peptide amphiphiles (HBPA) with an absorbable collagen sponge (biocompatible polymer) and BMP-2 in an aqueous solution (see p.454, §2.4). 
The difference between the claimed invention and the teachings of Lee et al. is the biocompatible polymer of the claimed invention is in the form of a microparticle.
Ingram et al. teach grafting with collagen sheet forms is inadequate when a wound is found to tunnel into deep soft tissue or bone. See page 1, lines 29-31. Ingram et al. teach creating a flowable wound matrix comprising particles of collagen matrix to provide an implant material effective for tunneling wounds and wounds having irregular geometries. See e.g., pages 1, lines 32-33; page 2, lines 1-7, page 6, line 22-page 7, line 9. Ingram et al. teach using collagen sheet 
At the time of the effective filing date of the claimed invention, it would have been obvious to artisan or ordinary skill to apply the known technique of grinding or milling taught by Ingram et al. to the porous collagen sheets of Lee et al. in order to create microparticles of porous absorbable collagen. The artisan of ordinary skill would have been motivated to apply the technique to create a composition that is flowable and can be utilized in places where sheets are not applicable.
Regarding claims 15 and 16, Lee et al. teach the compositions comprise BMP-2 (osteoinductive bioactive agent; growth factor).
Therefore, the presently claimed invention was prima facie obvious to one of ordinary skill in the art at the effective filing date of the presently claimed invention 

The rejection is new.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Bone regeneration with low dose BMP-2 amplified by biomimetic supramolecular nanofibers with collagen scaffolds”, Biomaterials, 2013, pp. 452-459; of record) in view of Ingram et al. (WO 2009/042514 A1; April 2009) as applied to claim 1 above, and further in view of Rossi et al. (“Polymeric scaffolds as stem cell carriers in bone repair”, J Tissue Eng Regen Med (2013); of record)

Rossi et al. teach incorporating stem cells and growth factors with polymer materials to induce new bone tissue formation (see e.g., the abstract).
At the time of invention, it would have been obvious to the artisan of ordinary skill in the art to combine stem cells with the osteoinductive material of Lee et al. to arrive at the presently claimed invention. The artisan of ordinary skill would have been motivated to do so with a reasonable expectation of inducing bone tissue formation as taught by Rossi et al. 
Therefore, the presently claimed invention was prima facie obvious to one of ordinary skill in the art at the effective filing date of the presently claimed invention.

The rejection is new.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Bone regeneration with low dose BMP-2 amplified by biomimetic supramolecular nanofibers with collagen scaffolds”, Biomaterials, 2013, pp. 452-459) in view of Sommerich (CA 2663642; published 2009) as applied to claims 1, 3 and 15 above, and further in view of Lissenberg-Thunnissen et al. (“Use and efficacy of bone morphogenetic proteins in fracture healing”, International Orthopaedics, 2011, pp. 1271-1280).  
The teachings of Lee et al. and Ingram are discussed above. Lee et al.do not teach the growth factor comprising a transforming growth factor as claimed in claim 17. Ingram et al. teach incorporating growth factors such as TGF into the composition comprising collagen microparticles to achieve desired results. See page 10, line 6-15.
1 (see p. 1277, left col.-1st paragraph). Lissenberg-Thunnissen et al. teach the co-application of the two growth factors accelerate bone formation to increase total bone volume and improve fracture healing as compared to application of BMP-2 alone (see p. 1277, left col.-1st paragraph).  
At the time of the effective filings date, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee et al., Ingram et al. and Lissenberg-Thunnissen et al. to arrive at the presently claimed invention. The artisan would have been motivated to combine BMP-2 with TGF-1 because co-application of the two growth factors accelerate bone formation to increase total bone volume and improve fracture healing as compared to application of BMP-2 alone as taught by Lissenberg-Thunnissen et al.
Therefore, at the time of the effective filing date, the presently claimed invention was prima facie obvious to one of ordinary skill in the art.

The rejection is new.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Bone regeneration with low dose BMP-2 amplified by biomimetic supramolecular nanofibers with collagen scaffolds”, Biomaterials, 2013, pp. 452-459; of record) in view of Ingram et al. (WO 2009/042514 A1; April 2009) as applied to claims 1, 3 and 15 above, and further in view of Milijkovic et al. (“Review: Chondrogenesis, bone morphogenetic protein-4 and mesenchymal stem cells”, Osteoarthritis and Cartilage, 2008, pp. 1121-1130; of record).
The teachings of Lee et al. and Ingram et al. are discussed above. Ingram et al. teach incorporating growth factors into the composition comprising collagen microparticles to achieve desired results. See page 10, line 6-15. Lee et al. and Ingram et al. do not teach the growth 
Milijkovic et al. teach the bone morphogenic proteins BMP-2, BMP-4, BMP-6 and BMP-7 and BMP-14 (GDF5) promote bone formation (see Table 1). Milijkovic et al. further teach the bone morphogenic proteins BMP-12 (GDF6) and BMP-13 (GDF6) modulate cartilage formation in a similar fashion as BMP2 (see Table 1).
At the time of the effective filing date, it would have been obvious to one of ordinary skill in the art combine the teachings of Milijkovic et al. with the teachings of Lee et al. and Ingram et al. to arrive at the presently claimed invention. The artisan would have been motivated to combine BMP-4, BMP-6, BMP-7, BMP-14 (GDF5), BMP-12 (GDF6) and BMP-13 (GDF6) taught by Milijkovic et al. with BMP-2 of Lee et al. because BMP-2, BMP-4, BMP-6 and BMP-7 and BMP-14 (GDF5) promote bone formation and BMP-12 (GDF6) and BMP-13 (GDF6) modulate cartilage formation in a similar fashion as BMP2. There would a reasonable expectation of success because it is prima facie obvious to combine equivalent known for the same purpose.
Therefore, at the time of the effective filing date, the presently claimed invention was prima facie obvious to one of ordinary skill in the art.
Summary
Claims 1, 3, 6-9, and 13-18 are rejected under 35 U.S.C. 103. 
Conclusion
No claim is allowed.
Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658